USCA4 Appeal: 21-7682      Doc: 6         Filed: 02/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-7682


        CASEY RAFAEL TYLER,

                             Petitioner - Appellant,

                      v.

        SCOTLAND CORRECTIONAL INSTITUTION,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-hc-02056-D)


        Submitted: February 17, 2022                                  Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Casey Rafael Tyler, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7682      Doc: 6        Filed: 02/23/2022     Pg: 2 of 2




        PER CURIAM:

               Casey Rafael Tyler seeks to appeal the district court’s order dismissing his

        28 U.S.C. § 2254 petition without prejudice as an unauthorized, successive § 2254 petition.

        The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”         28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Tyler’s informal brief, we

        conclude that Tyler has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      DISMISSED




                                                    2